Citation Nr: 0332173	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a residuals of a right 
leg injury, characterized as degenerative joint disease of 
the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  

This matter arises from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought.  The 
veteran was deemed to have filed a timely appeal, and the 
case has been referred to the Board of Veterans' Appeals (BVA 
or Board) for resolution.  

As a preliminary matter, the Board notes that in the Brief on 
Appeal dated in October 2003 and received from the veteran's 
service representative, the veteran has asserted a claim for 
service connection for bilateral pes planus.  The veteran 
appears to concede that such issue is not before the Board, 
and claims that such issue is "inextricably intertwined" 
with the issue currently on appeal.  It is unclear from the 
Brief on Appeal as to the veteran's assertions with respect 
to how the two issues might be "inextricably intertwined."  
In any event, as the issue of entitlement to service 
connection for bilateral pes planus has not been addressed by 
the RO, it is referred back for any appropriate action.  

The Board further notes, however, that the current claim for 
service connection for residuals of a right leg injury 
involves a separate issue, and adjudication of such issue 
need not be delayed pending the outcome of the issue of 
entitlement to service connection for bilateral pes planus.  
Any claim for service connection for a right knee or leg 
disorder, claimed as secondary to bilateral pes planus 
(assuming service connection is established for pes planus) 
constitutes a separate issue and a separate claim for relief.  
Accordingly, such claim, if raised, may be adjudicated 
subsequent to the issue currently before the Board.  


REMAND

The veteran appears to claim that he sustained an injury to 
his right leg in service, and now suffers from degenerative 
joint disease of the right knee.  Accordingly, he maintains 
that service connection for residuals of a right leg injury, 
characterized as degenerative joint disease of the knee, is 
warranted.  

The Board initially observes that the veteran has not been 
afforded a VA rating examination to 1) evaluate whether or 
not he has a right leg or knee disorder, and if so; 2) 
whether any such diagnosed disorder was incurred in or as a 
result of his active service.  The record reflects that the 
veteran has been diagnosed with degenerative joint disease of 
both knees, but other than the veteran's assertions regarding 
the etiology of such disorder, there is no objective medical 
opinion of record addressing the etiology of any diagnosed 
degenerative joint disease of the right knee.  The veteran 
underwent a general medical VA rating examination in November 
2000.  The report of that examination discloses that he was 
noted to wear braces on both knees but his gait was normal.  
No particular findings with respect to the veteran's knees 
were offered, however, and the examiner did not address 
whether any right knee or leg disorder was present.  The 
veteran has asserted that service medical records pertaining 
to an alleged right knee or leg injury he sustained while on 
active duty have not been located.  

Given that the veteran has apparently never been specifically 
evaluated to determine if he currently has a right leg or 
knee disorder related to service, he should be scheduled to 
undergo a VA rating examination for such purpose.  The 
examiner should be directed to indicate what, if any right 
leg and/or knee disorders are present and to offer an opinion 
as to whether or not the objective medical evidence, 
including service medical records, post-service medical 
records, and clinical examination results support a finding 
that any diagnosed right leg or knee disorder was incurred in 
or as a result of the veteran's active service.  If not, the 
examiner should so state.  Upon completion of the foregoing, 
the RO should readjudicate the veteran's claim for service 
connection for residuals of a right leg injury, characterized 
as degenerative joint disease of the right knee.  In 
addition, the RO should ensure that the veteran has been 
provided proper notice of what evidence is necessary to 
establish service connection for a right knee or leg 
disorder, and what evidence he is responsible for providing 
and what evidence the VA will attempt to obtain.  The RO 
should generally ensure that all enhanced notice and duty to 
assist requirements as set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA) have been met.  See generally 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his claimed right leg 
disorder dating from January 2003 to the 
present.  The RO should obtain and 
associate with the claims file any such 
identified records.  If no additional 
records have been identified or are 
otherwise unavailable, the RO should so 
indicate.  

2.  The veteran should be scheduled to 
undergo a VA orthopedic examination, 
conducted by the appropriate specialist, 
to determine whether or not he currently 
has a disability with respect to his 
right knee or leg, and if so, whether or 
not such disorder was incurred in or as a 
result of his active service.  The 
veteran's claims file must be made 
available to the examiner for review in 
advance of the scheduled examination.  
The examiner is requested to review the 
objective medical evidence contained in 
the veteran's claims file and to conduct 
a thorough clinical examination of the 
veteran's right leg.  The examiner is 
requested to offer an opinion as to 
whether or not the veteran currently 
suffers from any right leg or right knee 
disorder, to include degenerative joint 
disease of the right knee.  If not, the 
examiner should so state.  If the veteran 
is found to have any sort of right leg or 
knee disorder, the examiner is requested 
to offer an opinion as to whether or not 
such disorder was incurred as a result of 
any incident of the veteran's active 
service.  If not, the examiner should so 
state.  Any opinion rendered must be 
supported with objective medical 
evidence, and the examiner is requested 
to offer a full rationale for any 
opinions offered in the typewritten 
examination report.  The examiner is 
further requested to reconcile any 
opinions offered with any other relevant 
medical opinions of record.  

3.  Upon completion of the foregoing, the 
RO should ensure that all notice and duty 
to assist requirements as set forth under 
the VCAA have been met.  The RO should 
then readjudicate the veteran's claim for 
service connection for residuals of a 
right knee injury, characterized as 
degenerative joint disease of the right 
knee, on the basis of all available 
evidence.  If the benefit sought is not 
granted, the veteran and his service 
representative should be provided with a 
supplemental statement of the case 
outlining all relevant statutory and 
regulatory provisions governing the issue 
on appeal.  The veteran and his 
representative must be afforded an 
opportunity to respond before the case is 
returned to the Board for any further 
review.  



The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




